Citation Nr: 1026321	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO. 06-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for gastric adenocarcinoma, 
including as a result of exposure to herbicides.

2. Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for diabetes 
mellitus, Type II, including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1970 through 
December 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In August 2009, the Veteran's spouse submitted a statement in 
support of the claim, noting that the Veteran was diagnosed with 
prostate cancer. The VA outpatient treatment records support that 
statement. The Veteran claims to have been exposed to herbicides 
during his active service, and prostate cancer is a disease that 
may be presumptively service-connected for those Veteran's 
establishing in-service herbicide exposure. Thus, the issue of 
entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides, has been raised 
by the record. Since this issue has not been adjudicated by 
the RO, the Board does not have jurisdiction over it, and it is 
REFERRED to the AOJ for appropriate action. 

The issue of whether new and material evidence has been received 
to reopen the claim for entitlement to service connection for 
diabetes mellitus, Type II, including as a result of exposure to 
herbicides, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

Medical evidence of record shows that the Veteran's 
gastrointestinal stromal tumor (GIST) initially manifested in 
2005, more than thirty years following his discharge from 
service.


CONCLUSION OF LAW

Gastric adenocarcinoma was not incurred during active service, 
and it is not subject to a presumption of service connection. 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
gastric adenocarcinoma, which he contends is due to his exposure 
to herbicides during service. 

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of a disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is warranted 
for that disease for purposes of service connection. 38 U.S.C.A. 
§ 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted. See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 
2007). The Secretary has determined that following diseases shall 
be service connected on a presumptive basis for those Veterans 
exposed to herbicides during service: Chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, Chronic lymphocytic leukemia, Multiple myeloma, Non-
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancer, and 
Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). See 38 C.F.R. § 3.309(e). 
Because gastric adenocarcinoma is not a disease subject to the 
presumption, 38 C.F.R. § 3.307 and § 3.309 are not applicable to 
the Veteran's claim. Thus, any further development of the record 
as to the Veteran's exposure to herbicides in service is 
irrelevant to his claim for service connection for gastric 
adenocarcinoma, because that disease is not subject to 
presumptive service connection based upon exposure to herbicides.

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed.Cir. 1994). As such, the Board must determine whether the 
Veteran's gastric adenocarcinoma is the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

A review of the record reveals that the Veteran filed his claim 
for "stomach cancer" in December 2005. A review of his VA 
treatment records reveals that he had surgery for 
gastrointestinal stromal tumor (GIST) in June 2005 at the VA 
Medical Center (VAMC) in Memphis, Tennessee. A statement from his 
private family physician shows that he was undergoing 
chemotherapy for GIST in April 2006. There is no discussion as to 
the etiology of this disease in these records; however, the Board 
notes that the onset of the disease was seemingly more than 
thirty years following the Veteran's discharge from service.

The Veteran's service treatment records were reviewed and there 
is no indication of any treatment related to the Veteran's 
stomach or gastrointestinal system during service. The Veteran 
does not claim and the record does not show that the GIST 
manifested at any time prior to the 2005/2006 treatment. There is 
no evidence suggesting a direct relationship between this 
condition and the Veteran's active service.

The presumption of service connection does not apply because the 
Veteran's condition, gastric adenocarcinoma, is not on the list 
of presumptive disabilities noted in 38 C.F.R. § 3.309 (e).  The 
question of whether he was exposed to herbicides in service is 
not decided here because he does not have a presumptive disease, 
and because there is no evidence that connects or provides a 
nexus between the Veteran's gastric adenocarcinoma and his period 
of active service.  Outside of the body of medical evidence, the 
only additional evidence suggesting that currently claimed 
condition is causally connected to his honorable period of active 
service are his own contentions. Such a suggestion by the Veteran 
is not sufficient medical evidence to grant his claim. Although 
lay evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). Competent medical evidence of a nexus is required for 
service connection.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, in 
fact, the absence of evidence to support the claim suggests that 
the preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001). There is simply no basis upon 
which to grant the Veteran's claim. The appeal is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claim. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, if notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case (SOC) 
or Supplemental SOC (SSOC). 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

VA's notice requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In this case, VA sent the Veteran several letters informing him 
of what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his behalf. 
See February 2006, March 2008, and August 2009 letters to the 
Veteran. A letter to the Veteran in June 2006, as well as the 
March 2008 and August 2009 satisfied the requirements of Dingess 
v. Nicholson, as to potential downstream issues such as 
disability rating and effective date. VA's duty to notify the 
Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, his 
service treatment records and post-service private and VA 
treatment records have been associated with the claims folder. 
The Veteran was also afforded a Board videoconference hearing, 
and the January 2008 transcript is of record. The Veteran has not 
notified VA of any additional relevant evidence.

The Board notes that the Veteran was not afforded a VA 
examination regarding this claim. Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim. Simply stated, the 
prerequisites of McLendon are not apparent in this case. There is 
no evidence in the Veteran's relevant service treatment records 
that he was treated at any time during service or within 
approximately thirty years following service for the claimed 
disability, and, as discussed above, the presumption of service 
connection for the disability claimed is not applicable. Thus, 
the McLendon criteria are not met and a remand for examination is 
not warranted.

VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.





ORDER

Entitlement to service connection for gastric adenocarcinoma, 
including as a result of exposure to herbicides, is denied.


REMAND

The Veteran is seeking to establish service connection for Type 2 
diabetes mellitus. He contends that he is subject to presumptive 
service connection for this disease based upon his in-service 
exposure to herbicides. 

The diabetes claim was first denied in a May 2004 rating 
decision. The Veteran filed a timely July 2004 notice of 
disagreement, but did not file a substantive appeal after the 
June 2005 Statement of the Case (SOC). In December 2005, he filed 
a claim to reopen service connection for diabetes. Because the 
claim had been previously denied, new and material evidence is 
required to reopen the claim. A claim that has been denied, and 
not appealed, will not be reopened and allowed. 38 U.S.C.A. §§ 
7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The 
exception to this rule provides that if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 

This case is not yet ready for a determination as to whether new 
and material evidence has been received to reopen the claim for 
service connection for diabetes mellitus, because the record was 
not fully developed prior to the Board's receipt of the claims 
folder.

The Veteran's contention is that he is entitled to presumptive 
service connection for diabetes. He contends that he, while 
stationed in Hawaii, went on temporary assignments, by way of 
airplane, to the Republic of Vietnam. He clearly contends that he 
was on the ground in Vietnam during his period of service, which 
was between December 1970 and December 1974. See February 2006 
and June 2006 statements and DD Form 214.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2009).

Under the applicable regulations, if a Veteran was exposed to an 
herbicide agent during active military service Type II diabetes 
mellitus shall be presumed to be service connected. See 38 
U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2009).

This matter was remanded in March 2008 for the Veteran's complete 
personnel records (201 file). The records obtained do not 
establish that the Veteran served in Vietnam during his period of 
active duty. He, however, claims that he was assigned "TAD to 
the air wing when [he] was stationed in Kaneohe Bay. [He] would 
fly on a plane to Vietnam to take supplies and bring supplies 
back from Vietnam. [He] even had to guard the plane while ...in 
Vietnam." See June 2006 Veteran statement. In a separate 
statement, the Veteran clarified that he was "stationed in 
Kaneohe Bay with Co. A 1st Bn, 3rd Marine rein 1st Marine bde, 
EMF." See February 2006 statement. He stated that while there, 
he would be assigned to a work party and fly in an airplane to 
Vietnam, sometimes carrying supplies to Vietnam and sometimes 
from. Id. He clearly stated that while he was "in country in 
Vietnam," he guarded airplanes and supplies. Id. 

On remand, the RO was instructed to obtain the Veteran's service 
personnel records, and the Board finds that the RO did 
substantially comply. Nonetheless, there is no indication that 
the RO has investigated and obtained the records of the 


Veteran's unit to seek the particulars of work parties air lifted 
to Vietnam for supply deliveries. The Veteran's record of service 
does show several periods of TAD, including one during which he 
was a team leader in August 1972, as well as one as a guard in 
August 1973. Because in country service in Vietnam is necessary 
for the presumption to apply, and because the Veteran adamantly 
contends that he was in country in Vietnam, this matter must be 
fully investigated prior to final adjudication of his appeal. 
Since unit records are in control of a federal department or 
agency, this matter must be remanded so that these records can be 
obtained and associated with the claims folder. 38 C.F.R. § 
3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service personnel 
records, including but not limited to records 
showing all temporary duty assignments for 
the Veteran, and unit records showing whether 
the Veteran's unit had work parties traveling 
by air to and from Vietnam during his period 
of service and assignment to the particular 
unit.  Document all efforts made in this 
regard.  

2. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


